PER CURIAM:
Scott M. Boger appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action and denying his motion to add a party and the court’s order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boger v. Johnson, No. 7:10-cv-00194-sgw-mfu, 2010 WL 5174364 (W.D.Va. Dec. 15, 2010); (Jan. 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.